Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geyer (Enhancing Column CO2 Capture using Robust Superomniphobic Membranes; 2017).
Regarding claim 1, Geyer disclses a sensor membrane for an optical sensor, comprising: an outer layer embodied to contact a liquid medium, wherein the outer layer includes a graft polymer or a graft copolymer forming an omniphobic surface in contact with the liquid medium (Page 1 Column 2 – Page 2 Column 1 – superomniphobic membranes made of polyester material which measure CO2).  
Regarding claim 17, Geyer discloses a sensor cap of an optical sensor, comprising: a sensor membrane, including an outer layer embodied to contact a liquid medium, wherein the outer layer includes a graft polymer or a graft copolymer forming an omniphobic surface in contact with the liquid medium; and a layer with a graft copolymer beyond the sensor membrane (Page 1 Column 2 – Page 2 Column 1 – superomniphobic membranes made of polyester material which measure CO2).  .  

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the prior art of record speficies or makes obvious the sensor membrane according to claim 1, namely wherein the outer layer further includes: microstructure-forming particles, and a nanostructure grafted onto the microstructure-forming particles.  
Regarding claim 4, none of the prior art of record speficies or makes obvious the sensor membrane according to claim 1, namely wherein the omniphobic surface has a pin cushion structure or a honeycomb structure.  
Regarding claim 8, none of the prior art of record speficies or makes obvious the sensor membrane according to claim 1, namely wherein the graft polymer comprises grafted side chains received by grafting one or several of the following 
Regarding claim 13, none of the prior art of record speficies or makes obvious the sensor membrane according to claim 1, namely further comprising: an adhesion-promoting layer for bonding to a substrate; a layer sensitive to an analyte, wherein the layer sensitive to an analyte includes luminophore; at least one of: a reflective layer, a diffusion layer, and an optically insulating layer; and a top layer including a surface polymer, wherein the top layer has grafted side chains on the surface.  
Regarding claim 16, none of the prior art of record speficies or makes obvious the sensor membrane according to claim 1, namely further comprising: a hydrolyzable protective layer arranged on the outer layer, where in the protective layer is embodied to dissolve at least partially when exposed to the liquid medium.  

Claims 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, none of the prior art specifies or makes obvious a method for manufacturing a sensor membrane, comprising: providing an arrangement of a plurality of functional layers of a sensor membrane, wherein an outer layer in contact with the medium and/or a layer of the sensor membrane adjacent thereto has a surface with microstructure-forming particles embedded in a matrix material of the respective layer; and grafting a compound onto the microstructure-forming particles and/or onto a reactive matrix material covering the microstructure-forming particles by graft polymerization or graft copolymerization, thus forming a nanostructure by forming side chains.  
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884